KOZINSKI, Circuit Judge,
concurring in the judgment.
I agree with much of the majority’s analysis, but cannot join the opinion’s sociological disquisition on the racial prejudices of police officers. Although the events catalogued in the opinion, see, e.g., op. at 1182-83 n. 1, are highly troubling, they are not part of the record in this case. Defendants were not sued because of all the sins and crimes committed by all law enforcement officers against all people of color, though surely there have been many. Defendants were accused of a specific constitutional violation, which was amply proven. As the majority notes, the facts were egregious; we need make no reference to any other cases or circumstances to conclude that the conduct of the police here fell shockingly below the standards of decency in a civilized society. By straining so mightily to reach its conclusion, the majority gives the impression that this is a hard case. The only hard thing about it is figuring out why defendants— having been hit with surprisingly modest damages — chose to appeal.